DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 3 and 9 are pending.
	Claims 1, 2 and 4-7 have been cancelled.
	Claim 3 has been amended.
	Claim 9 has been added.
	Claims 3 and 9 are examined on the merits with species, a. protein.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
3.	The rejection of claim(s) 3 under 35 U.S.C. 102(a)(1) as being anticipated by Escudier et al. (J. Clin. Oncol. 27(25): 4068-4075, September 1, 2009) is withdrawn in light of Applicants’ amendment to claim 3, see Listing of the Claims submitted December 16, 2021.  

4.  	The rejection of claim(s) 3 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pages et al., US 2016/0108117 A1 (effective filing date May 19, 2014 and published April 21, 2016) is withdrawn in light of Applicants’ amendment to claim 3, see Listing of the Claims submitted December 16, 2021.  
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The rejection of claim 3 and new claim 9 under 35 U.S.C. 103 as being unpatentable over Escudier et al. (J. Clin. Oncol. 27(25): 4068-4075, September 1, 2009), and further in view of Iragavarapu-Charyulu et al., US 2013/0225656 A1 (published August 29, 2013/ IDS reference, U.S. Patent Application Publication #1 submitted May 31, 2019) and Rouillard et al. (The Harmonizone Database: a collection of processed datasets gathered to serve and mine knowledge about genes and proteins. Database (Oxford).Kidney Renal Papillary Cell Carcinoma_KIRP_TCGA-A4-7287-01A-11R-2139-07, 2 pages, July 3, 2016) is maintained and made. Claim 4 has been cancelled.
	Applicants assert with the amendment to claim 3 to recite “…subject matter is identified as suffering from RCC by measuring and comparing soluble SEMA7A protein expression levels is in fluid samples”, as well as “…gene expression levels (including mRNA 
	Applicants further assert the “Rouillard database lists at least 1710 genes…upregulated in the tissue sample” and “[i]t would not have been obvious before the effective filing date to select SEMA7A…in the assessment of the RCC in a fluid sample”, see last paragraph on page 4 of the Remarks. Applicants conclude their arguments arguing 
“even if the method of analyzing SEMA7A protein had been known in the art (as described in Iragavarapu-Charyulu), one of ordinary skill in the art would not have found to be motivated i) to select SEMA7A out of 1710 highly expressed genes; and ii) to measure and compare protein expression (and not gene expression) changes of SEMA7A to identify a subject as suffering from RCC.”, see first paragraph on page 5 of the Remarks.  Applicants’ arguments and the Wang reference have been carefully considered and reviewed, however they have not been found persuasive. 
	It is clear from Escudier the subject suffers from RCC and was treated with anti-angiogenic drug, sunitinib, see the title, abstract and entire document.  The additional limitation further identifying the subject as suffering from RCC requires assaying soluble SEMA7A protein expression levels in a fluid sample is taught by Iragavarapu-Charyulu.  Iragavarapu-Charyulu teaches the method may be performed without undue experimentation, and there is no evidence presented in the rebuttal to the contrary.  
	While Wang makes clear there may be a discrepancy between mRNA expression levels and protein expression levels that does not preclude the instant rejection. Table 3 within Wang notes the four types of discrepancies observed within different genes in same organism, see page 16. It is not clear which scenario is applicable if any to the instant molecule, SEMA7. Additionally, is has not been established, nor scientific evidence presented that in the instant case that any of these discrepancies holds true for the instant molecule, SEMA7A.  Notwithstanding, Wang’s teachings do not diminish the teachings of Rouillard which affirms the relationship between SEMA7A and RCC.
 	Moreover, additional teachings of genes observed to be upregulated in the tissue sample of Rouillard database do not preclude the instant rejection set forth herein. Applicants are advised "[a] genus does not always anticipate a claim to a species within
the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”, Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  For the reasons cited herein and of record the rejection is maintained and made.
Escudier teaches a method of treating patient with metastatic renal cell carcinoma (mRCC) with anti-angiogenic drug, sunitinib, see abstract; and entire reference. 
	Escudier does not teach the said method, wherein the subject is identified as suffering from RCC by measuring soluble SEMA7A protein expression level in a fluid sample and comparing the said expression level with a predetermined reference value.
	However, the Harmonize database teaches SEMA7A is highly expressed in kidney renal papillary cell carcinoma, see page 1. Furthermore, Iragavarapu-Charyulu teaches analyzing protein expression of soluble Sema7A in a biological sample, such as bodily fluid from a subject and comparing to a control sample, see page 1, sections 0006-0008; page 2, sections 0014 and 0024. The predetermined reference value is the baseline level or control level of the expression of Sema7A or that level expressed in a subject’s sample that does not have a disease or disorder, see page 4, section 0042.
Using a Sema7A-specific antibody expression of Sema7A protein can be analyzed with “[n]umerous antibody-based detection formats…”, such as “…ELISA (enzyme linked immunosorbent assay), radioimmunoassays, immunoblots, Western blots, flow cytometry, immunofluorescence assays, immunoprecipitation, protein A assays, immunoelectrophoresis assays, and other related techniques.”, see page 4, section 0039.
	It would have been obvious before the effective filing date to verify the renal cell carcinoma diagnosis with the assessment of a known marker for the particular cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assaying for candidate RCC biomarkers is easily done and routinely done in order to monitor treatment, establish efficacy of the treatment and correlate the biomarkers with clinical decisions and prognostic value, see all references in their entirety.

8.	The rejection of claim 3 and new claim 9 under 35 U.S.C. 103 as being unpatentable over Pages et al., US 2016/0108117 A1 (effective filing date May 19, 2014), and further in view of Iragavarapu-Charyulu et al., US 2013/0225656 A1 (published August 29, 2013/ IDS reference, U.S. Patent Application Publication #1 submitted May 31, 2019) and Rouillard et al. (The Harmonizone Database: a collection of processed datasets gathered to serve and mine knowledge about genes and proteins. Database (Oxford).Kidney Renal Papillary Cell Carcinoma_KIRP_TCGA-A4-7287-01A-11R-2139-07, 2 pages, July 3, 2016) is maintained and made. Claim 4 has been cancelled.
	Applicants assert with the amendment to claim 3 to recite “the subject matter of canceled claim 4”, identifying a subject as suffering from RCC by measuring soluble SEMA7A protein expression level in a fluid sample and comparing said level with a predetermined reference value the rejection should be reconsidered and withdrawn, see Listing of the Claims and Remarks (page 5, paragraphs 2-4) submitted December 16, 2021.  
Applicants conclude their arguments arguing “…neither the Rouillard database nor Iragavarapu-Charyulu recite the exact subject matter as claimed in claims 3 and 9, and thus one of ordinary skill in the art would not have found to be motivated i) to select SEMA7A out of 1710 highly expressed genes; and ii) to measure and compare protein expression (and not gene expression) changes of SEMA7A to identify a subject as suffering from RCC.”, see first paragraph on page 5 of the Remarks.  Applicants’ arguments and the Wang reference have been carefully considered and reviewed, however they have not been found persuasive. 
And as noted previously, in the first cited 103 rejection, while Wang makes clear there may be a discrepancy between mRNA expression levels and protein expression levels that does not preclude the instant rejection. Table 3 within Wang notes the four types of discrepancies observed within different genes in same organism, see page 16. It is not clear which scenario is applicable if any to the instant molecule, SEMA7. Additionally, is has not been established, nor scientific evidence presented that in the instant case that any of these discrepancies holds true for the instant molecule, SEMA7A.  Notwithstanding, Wang’s teachings do not diminish the teachings of Rouillard which affirms the relationship between SEMA7A and RCC.
 	Moreover, additional teachings of genes observed to be upregulated in the tissue sample of Rouillard database do not preclude the instant rejection set forth herein. Applicants are advised "[a] genus does not always anticipate a claim to a species within
the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”, Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicants’ arguments and the Wang reference have been carefully considered and reviewed, however they have not been found persuasive. For the reasons cited herein and of record the rejection is maintained and made.
Pages teaches treating pathological angiogenesis diseases, such as renal cancers including clear cell renal carcinoma with anti-angiogenic compounds or drugs, see page 12, sections 0165, 0166 and 0185.  Anti-angiogenic compounds include inhibitors of “…receptors of pro-angiogenic factors like VEGF receptors and receptors of CXCL/ELR+ chemokines (e.g. CXCR1 and CXCR2)”; [a]ntibodies anti-VEGF, like bevacizumab…and ranibizumab…; [a]ntibodies anti-EGF receptors, like cetuximab; “[i]nhibitors of receptors involved in angiogenesis including VEGFR1, 2, 3, CSFR, PDGFR, like sunitinib, sorafenib, axitinib, regorafenib; [i]nhibitors of m-Tor, like everolimus, temsirolimus; and [i]nhibitors of EGF receptor, like erlotinib”, see page 12, sections 0185-0192.
	Pages does not teach the said method, wherein the subject is identified as suffering from RCC by measuring soluble SEMA7A protein expression level in a fluid sample and comparing the said expression level with a predetermined reference value.
	However, the Harmonize database teaches SEMA7A is highly expressed in kidney renal papillary cell carcinoma, see page 1. Furthermore, Iragavarapu-Charyulu teaches analyzing protein expression of soluble Sema7A in a biological sample, such as bodily fluid from a subject and comparing to a control sample, see page 1, sections 0006-0008; page 2, sections 0014 and 0024. The predetermined reference value is the baseline level or control level of the expression of Sema7A or that level expressed in a subject’s sample that does not have a disease or disorder, see page 4, section 0042.
Using a Sema7A-specific antibody expression of Sema7A protein can be analyzed with “[n]umerous antibody-based detection formats…”, such as “…ELISA (enzyme linked immunosorbent assay), radioimmunoassays, immunoblots, Western blots, flow cytometry, immunofluorescence assays, immunoprecipitation, protein A assays, immunoelectrophoresis assays, and other related techniques.”, see page 4, section 0039.
	It would have been obvious before the effective filing date to verify the renal cell carcinoma diagnosis with the assessment of a known marker for the cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assaying for candidate RCC biomarkers is easily done and routinely done in order to monitor treatment, establish efficacy of the treatment and correlate the biomarkers with clinical decisions and prognostic value, see all references in their entirety.
Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



09 January 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643